DixoN, C. J.
This was an action of trespass to real estate, commenced and tried in a justice court, where judgment was rendered for the plaintiff against the defendant for six cents damages and costs of suit. The defendant appealed to the circuit court, and, the judgment of the justice being there affirmed, he now appeals to this court. The only question on the merits, the objections on points of practice being unnoticed, is as to the admissibility of certain deeds in evidence which were offered by the plaintiff and received by the justice on the trial before him. It is objected that the deeds were offered and received in evidence before the justice for the purpose of showing title of the land in the plaintiff, a question which the justice had no jurisdiction to investigate or try. Upon looking into the pleadings before the justice, we find that the defendant had waived the defense of no title in the plaintiff, and, for the purposes of the trial, had admitted the plaintiff’s ownership as al*62leged in the complaint. The defendant had precluded himself from going into the question of title by failing to comply with the requirements of the statute. The complaint was oral, and alleged that the plaintiff was the owner and in possession of the locus in quo at the time the defendant broke and entered. The answer was oral also, and denied each and every allegation of .the complaint. 'The question of ownership or title in the plaintiff being presented issuably on the face of the complaint, the defendant, if he desired to contest it, should have made and delivered to the justice his answer in writing, signed by himself or his attorney, in the manner prescribed by the statute, and should at the same time have entered into a bond, which the statute also prescribes, in case of a removal of the action to the circuit court. B. S., ch. 120, secs. 51, 52. Not having done these things, the defendant admitted the ownership of the plaintiff, thus excluding the question of title before the justice;, and, such ownership being admitted, the receiving of the deeds in evidence, even though improperly, was a wholly immaterial circumstance. There was no question of title to lands in-involved in the trial, notwithstanding the justice may erroneously have so considered, and no possible harm could therefore have arisen from the admission of the deeds.
The views of this court respecting the proper construction and effect of the sections of the statute above referred to, and also of section 56 of the same chapter, have been fully expressed in State v. Huck, 29 Wis., 202; and no further explanation is deemed necessary.
Had the complaint in this case averred possession only of the premises to have been in the plaintiff, and had the plaintiff then introduced the deeds for the purpose of showing his title, and so to draw after it and establish a constructive possession in himself, a very different question would have been presented. Such a case might well, perhaps, be held to fall within the provisions of section 56.
By the Court.— Judgment affirmed.